CONCURRENCE

FRED LOMAYESVA, Justice.
I respectfully concur with the outcome reached in this matter as I believe the filing of the Notice of Appeal was untimely. I am troubled by the Court’s analysis of Hopi Customary Law. I accept that the Appellant’s duty to build Respondent a home arises out of customary law, however I see this duty part and parcel of a property settlement that was discharged in the bankruptcy proceeding. I must comment that I find the conduct of the Appellant appalling. I, like the majority, find that the Respondent may petition the Trial Court to modify her alimony, if appropriate circumstances exist. The Trial Court may indeed find upon examination that such change of circumstances exist, and a modification is warranted. This analysis and fact finding is in the province of the Trial Court. I would deny Appellant’s appeal and leave it to the parties to seek any necessary modification to the alimony.